LP Gas — Transportation — Consumer — No Permit A consumer need not obtain a permit under the LP Gas Act before transporting LP Gas over public roads or highways to his property in his transport trailer which has been inspected and licensed under the Act.  The Attorney General is in receipt of your letter dated May 29, 1968, wherein you ask the following question: "Must a consumer obtain a permit under the LP Gas Act before he can transport LP Gas over public roads or highways to his property in his transport or tank trailer which has been inspected and licensed under the Act?" 52 O.S. 420.3 [52-420.3](e) (1967), provides in pertinent part: ". . . The said Board is hereby empowered and authorized, and it shall be its duty to prescribe, adopt, and promulgate, in the manner set forth in this act, such rules, regulations, and/or specifications relating to safety in the storage, distribution, dispensing, transporting and utilization of LPG in this State and in the manufacture, fabrication, assembly, sale, installation, and/or use in this State of LPG systems, containers, apparatus, or appliances, supplementing and implementing the standards set forth in said Pamphlets No. 58 and No. 54, and not inconsistent with this act, as it shall deem just and reasonable, and to revoke, amend or supersede such supplementary rules and regulations." This section clearly authorizes the Liquefied Petroleum Gas Board to prescribe certain rules and regulations relevant to safety in the storage, distribution, dispensing and transportation of LP Gas not inconsistent with the LP Gas Act.  In prescribing who must apply for and obtain a registration permit under the LP Gas Act, the legislature enacted 52 O.S.Supp. 1967 Section 420.4[52-420.4] [52-420.4]. Said section provides in relevant part: "No person, firm, or corporation shall manufacture, fabricate, assemble, or install in this State any systems, containers, apparatus, or appliances used or to be used in this State in or for the transportation, storage, dispensing, or utilization of W, nor shall any transporter, distributor, or retailer of LPG store, dispense and/or transport over the highways of this State any LPG intended for use in this State in any such system, container, apparatus or appliance, without having first applied for and obtained a registration permit to do so; . . . ." This provision establishes a limit as to the authority for the LP Gas Board to adopt certain rules and regulations. Pertinent here is that language of 73 C.JS., Public Administrative Bodies and Procedure, Section 94, page 414, which is in part as follows: "A public administrative body may make only such rules and regulations as are within the limits of the powers granted to it and within the boundaries established by the standards, limitations, and policies of the statute giving it such power, and it may go no further than to make administrative rules and regulations which fill in the interstices of the dominant enactment." The legislative intent, as expressed in the aforementioned statutory provisions, is to only require those engaged in commercial activities such as a transporter, distributor or retailer to obtain a registration permit prior to transporting LP Gas over public roads or highways. Hence, a consumer is excluded from this requirement.  The LP Gas Act, as its provisions relate, is for the protection of the public from the dangers which are inherent in LP Gas if not properly handled. This is the reason for the grant of authority to the LP Gas Board relating to safety. Pursuant to such authority, the Board adopted certain rules regarding the using of trucks or trailer tanks in the transportation of liquefied petroleum gas. Pertinent here is that language of Section 3.22 (a) and (c), Rules and Regulations Promulgated at Public Hearing, October 12, 1965, which states: "(a) An inspection form (LPG Form No. 9), when properly completed, and a registration plate (the serial number of which is shown on the inspection form), shall be evidence that the design, construction, assembly and mounting of the liquefied petroleum gas truck or trailer tank described on the inspection form by its serial number has been approved by the Liquefied Petroleum Gas Administrator for use in the transportation of Liquefied Petroleum Gas. Such registration plate and inspection form also shall authorize the person, firm or corporation whose name appears on the inspection form or its bona fide employees to operate the truck or trailer tank described on the inspection form, and further, shall authorize the filling of such truck or trailer tank with the liquefied petroleum gas.  "(c) No person, firm, or corporation shall operate a truck or trailer tank in the transportation of liquefied petroleum gas in this state unless such person, firm or corporation has been issued a registration plate and an inspection form certifying that such tank has been registered with and approved by the State Liquefied Petroleum Gas Administrator, or unless its operation has been specifically approved by a communication from the State Liquefied Petroleum Gas Administrator." The aforementioned rules adopted by the Board only require a registration plate and an inspection form as conditions precedent to the operation of a truck or trailer tank in the transportation of liquefied petroleum gas.  52 O.S. 420.4 [52-420.4](d) (1967), provides: "(d) For the purpose of defraying the cost and expenses of administering and enforcing this act, persons, firms, and corporations shall also pay at the time of inspection an annual inspection fee of Twenty-five Dollars ($25.00) for each LP-gas bulk delivery truck or trailer belonging to a person who holds a permit authorizing the use of such truck or trailer and Fifty Dollars ($50.00) for each such truck or trailer belonging to a person who does not hold such permit." (Emphasis added) This section clearly indicates that the legislature contemplated the use of a truck or trailer by a person who does not have a permit. This, of course, is consistent with the rules and regulations adopted which only require an inspection and registration plate.  It should be noted that the rules and regulations prescribed, adopted and promulgated by the Liquefied Petroleum Gas Board regarding safety in the use, transportation, distribution and dispensing of LP Gas are applicable to an individual consumer utilizing the public roads or highways.  It is, therefore, the opinion of the Attorney General that your question should be answered in the negative. That is, a consumer does not need to obtain a permit under the LP Gas Act before he can transport LP Gas over public roads or highways to his property in his transport or tank trailer which has been inspected and licensed under the Act.  (Don Timberlake)